                                                               Electronically Filed
                                 EXHIBIT
         Case 1:19-cv-00212-REB Document 1-3B Filed 06/12/19 Page   1 of4:28
                                                               3/1/2019    27PM
                                                                          Third Judicial District, Payette County
                                                                          Betty Dressen, Clerk of the Court
                                                                          By: Julie Anderson, Deputy Clerk

Vaughn Fisher, ISB No. 7624
Jeremiah Hudson, ISB No. 8364
FrsHeR   Renpy HupsoN
950 W. Bannock St., Ste. 630
Boise, ID 83702
Email : vaughn@frhtriallawyers. com
Email : j eremiah@frhtriallawyers. com
Telephone: (208) 345-7 000
Facsimile: (208) 5 14-1900
Attorneys for Plaintffi

Reagan E. Bradford, OK Bar Assoc. No.22072       Rex A. Sharp, KS No. 12350
Lanier Law Firm                                  Rex. A. Sharp, P.A.
Oklahoma Office:                                 5301 W. 75ú Street
100 E. California Ave., Suite 200                Prairie Village, KS 66208
Oklahoma City, OK 73104                          Telephone: (91 3) 901 -0505
Telephone: (405) 820-4401                        Facsimile: (913) 901 -041 9
Email : Reagan.Bradford@LanierlawFirm. com       Email : rsharp@midwest-law.com
Attorney for Plaintffs Pro Hac Vice Admission    Attorney   fo, Plaintffi Pro Hac Vice
Pending                                          Admissìon Pending

      IN THE DISTRICT COURT OF THE THIRD JUDICIAL DISTRICT OF THE

             STATE OF IDAHO,IN AND FOR THE COUNTY OF PAYETTE

 THOMAS G. ROLAND, MARCIA R.
 ROLAND, RANDALL C. KAUFFMAN,
 THANA M. KAUFFMAN, BRETT L.                               CV38-19-0201
 MOORE, KATHLEEN A. MOORE,                      Case No.
 RICHARD PETERSON, GREGORY
 SEMON, and TERRI SEMON, on behalf of
 themselves and all others similarly situated        CLASS ACTION COMPLAINT

                Plaintiffs,

 v

 ALTA MESA RESOURCES, INC.; ALTA
 MESA SERVICES, LP, ALTA MESA                                 Wiebe, Susan E.
 HOLDINGS, LP, AM IDAHO LLC, HIGH
 MESA HOLDINGS, LP, HIGH MESA
 SERVICES,LLC, and NORTHV/EST GAS
 PROCESSING, LLC, (including affrliated
 predecessors and afhliated successors),

                Defendants.


                              CLASS ACTION COMPLAINT.          1
         Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 2 of 27




                                CLASS ACTION COMPLAINT

       Thomas G. Roland, Marcia R. Roland, Randall C. Kauffman, Thana M. Kauffman, Brett

L. Moore, Kathleen A. Moore, Richard Peterson, Gregory Semon, and Terri Semon ("Plaintiffs"),

on behalf of themselves and the Class of all other persons similarly situated, file this Class Action

Complaint against Alta Mesa Resources, Inc., Alta Mesa Services, LP, Alta Mesa Holdings, LP,

AM Idaho LLC, High Mesa Holdings, LP, and High Mesa Services, LLC ("Defendants"),                    and

allege and state as follows:

                                    SUMMARY OF ACTION

        l.     Plaintiffs and the Class bring claims against Defendants concerning Defendants'

actual, knowing, and willful underpayment or non-payment of royalties on natural gas and/or

constituents of the gas stream produced from wells in ldaho. Defendants manipulated royalty

accounting methods by calculating royalty on a net price rather than a gross price, by taking

midstream deductions from royalty that the oil and gas leases do not expressly authorize, by failing

to account for and pay royalties on all products produced, used, or sold, and by engaging in

transactions with affrliates which reduced royalty paid, all as more fully described below.

       2.      Much litigation has arisen in gas-producing states about who-lessees or lessors-

bears the midstream service expenses incurred to make marketable products from the gas produced

from the wells. The law in the majority of gas-producing jurisdictions (including the law applicable

to the federal govemment, which is the largest gas-producing jurisdiction by far) requires the

lessees, such as Defendants, to bear all of the costs of preparing the gas   for market, i.e. placing gas

and its constituents into "Marketable Condition." The issue has not been decided under Idaho law.

This case provides that opportunity.




                               CLASS ACTION COMPLAINT - 2
          Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 3 of 27



         3.       The Idaho Oil and Gas Conservation Act, I.C.      ç   47-309, et seq.,   will inform   the

issues because    it applies to all lands located in the state. I.C. ç 47-313. Section 47-331 of the Act

recognizes the lessee's royalty payment obligation is "of the essence in the lease contract" and

requires payment on           "all production sold from the leased      premises" except     for   on-lease

consumption, which is not at issue here. Two definitions from the Act have particular relevance:

          "'End purchaser' means a third-party, arm's-length purchaser of oil, gas or
          condensate that is ready for refining or other use, or a third-party, arm's-length
          purchaser of other fluid or gaseous hydrocarbons that have been separated in a
          processing facility." I.C. $ 47-310(6).

          oooMarket
                    value' means the price at the time of sale, in cash or on terms reasonably
          equivalent to cash, for which the oil and gas should bring in a competitive and
          open market under all conditions requisite for a fair sale, the buyer and seller each
          acting prudently and knowledgeably, and assuming the price is not affected by
          undue stimulus from either party. The costs of marketing, transporting and
          processing oil and gas produced shall be borne entirely by the producer, and
          such cost shall not reduce the severance tax directly or indirectly." I.C. $ 47-
          310(1 1) (emphasis added).

These two Idaho statutory definitions emphasize that royalty is to be paid based on "third-party,

arm's-length" sales in "a competitive and open market" without deduction for "the costs of

marketing, transporting and processing"-this is precisely the essence of the implied duty to

market and aligns with Defendants' statutory duty to report on the check stub the "Royalty owner's

share of the total value of sales attributed to the froyalty] payment before any deductions" and

provide an itemized list of any deductions in addition to the severance tax deduction. I.C. $ 47-

332(h) and    O   (emphasis added). The    Act also provides for interest at the rate of l2Yo onroyalty

not paid within sixty days of its due date. I.C. $$ 47-331(3) & 28-22-104(1). The damages in this

case   will be significant.




                                   CLASS ACTION COMPLAINT - 3
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 4 of 27



                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction over Defendants pursuant to ldaho Code $ 5-514

because they transact business     within Idaho and some of their wrongful   acts toward the Class

occurred within Payette County, Idaho.

       5.      This Court has jurisdiction over this matter pursuant to Idaho Code $ l-705.

       6.      Venue is proper in this Court pursuant to I.C. $ 5-404.

                                             PARTIES

       7.       Plaintiff Thomas G. Roland and Marcia R. Roland are citizens of Idaho. Plaintiffs

own royalty interests pursuant to an oil and gas lease (which lease is in Defendants' possession)

in Defendants' operated wells that produce gas in Payette County, Idaho.

       8.       Plaintiffs Randall C. Kauffman and Thana M. Kauffrnan are citizens of Idaho.

Plaintiffs own royalty interests pursuant to oil and gas leases (which leases are in Defendants'

possession)   in Defendants' operated wells that produce gas, such as the Kauffrnan l-9        and

Kauffrnan 1-34 wells, in Payette County, Idaho.

       9.       Plaintiffs Brett L. Moore and Kathleen A. Moore are citizens of Idaho. Plaintiffs

own royalty interests pursuant to an oil and gas lease (which lease is in Defendants' possession)

in Defendants'   operated wells that produce gas, such as the      ML    Investments 1-3 and ML

Investments 2-3 wells, in Payette County, Idaho.

       10.      Plaintiff Richard Peterson is a citizen of Idaho. Plaintiff owns royalty interests

pursuant to an oil and gas lease (which lease is in Defendants' possession) in Defendants' operated

wells that produce gas in Idaho.




                              CLASS ACTION COMPLAINT . 4
           Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 5 of 27



       I   l.    Plaintiffs Gregory Semon and Terri Semon are citizens of ldaho. Plaintiffs own

royalty interests pursuant to an oil and gas lease (which lease is in Defendants' possession) in

Defendants' operated wells that produce gas in Payette County, Idaho.

       12.       Defendant Alta Mesa Resources, Inc. is a corporation organized under Delaware

law with its principal place of business in Texas. It may be served with process by serving its

registered agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, DE 19801.

       13.       Defendant Alta Mesa Services, LP is a limited partnership organized under Texas

law and may be served with process by serving its registered agent, CT Corporation System,92l

S. Orchard Street, Suite G, Boise,   ID 83705.

       14.       Defendant Alta Mesa Holdings, LP is a limited partnership organized under Texas

law and may be served with process by serving its registered agent, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, TX75201.

       15.       Defendant AM Idaho LLC is a limited liability company organized under Texas

law and may be served with process by serving its registered agent, CT Corporation System,92l

S. Orchard Street, Suite G, Boise,   ID 83705.

        16.      Defendant High Mesa Holdings, LP      is a limited partnership organized   under

Delaware law and may be served with process by serving its registered agent, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, TX7520I.

        17   .   Defendant High Mesa Services, LLC is a limited liability company organized under

Delaware law and may be served with process by serving its registered agent, CT Corporation

System, 921S. Orchard Street, Suite G, Boise, ID 83705.




                               CLASS ACTION COMPLAINT . 5
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 6 of 27



        18.     Defendant Northwest Gas Processing,         LLC, is a limited liability     company

organized under Delaware law and may be served with process by serving its registered agent, CT

Corporation System, 9215. Orchard Street, Suite G, Boise, ID 83705.

        19.     Defendants and their affiliated predecessors, successors, and current and past

employees, agents, representatives, attomeys, or others acting on their behalf and all those to

whose prior leasehold interests they have succeeded and for whom they are legally liable whether

by merger, assignment, or otherwise shall herein collectively be known as o'Defendants."

       20.      The acts charged in this Complaint as having been done by Defendants were

authorized, ordered, or done by officers, agents, affiliates, employees, or representatives, while

actively engaged in the conduct or management of Defendants' business or affairs, and within the

scope of their employment or agency with Defendants.

                                 CLASS ACTION ALLEGATIONS

       21.      Plaintiffs bring this action pursuant to I.R.C.P. 77(a) and (bX3) on behalf of the

following class (the "Class"):

       All   persons who are or were royalty owners in Idaho wells where Defendants       Alta
       Mesa Resources, Inc., Alta Mesa Services, L.P., Alta Mesa Holdings, L.P.; AM
       Idaho, LLC, High Mesa Holdings, L.P., and High Mesa Services, LLC (including
       their affiliated predecessors and affiliated successors, collectively "Alta Mesa") are
       or were the operator (or a working interest owner who marketed its share of gas and
       directly paid royalties to the royalty owners) from January 1,2014 to the date Class
       Notice is given ("Class Period"). The Class claims relate to royalty payments for
       gas and its constituents (such as residue gas, natural gas liquids, or drip condensate).

       Excluded from the Class are: (l) agencies, departments or instrumentalities of the
       United States of America, including but not limited to the U.S. Department of the
       Interior (the United States, Indian tribes, and Indian allottees); (2) Defendants, their
       affiliates, predecessors, and employees, officers, and directors; (3) any entity that
       produces, gathers, processes, or markets gas, and its affiliates; (4) overriding
       royalty owners and others whose interest was carved out from the lessee's interest;
       and, (5) royalty owners only to the extent they take gas in-kind, if any.




                                 CLASS ACTION COMPLAINT . 6
         Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 7 of 27



       22.       Defendants operate       or have operated gas-producing wells in Idaho in which

Plaintiffs and the Class hold royalty interests ("Class Wells").

       23.       Defendants hold a working interest in these Class V/ells, with at least one, and

usually multiple, royalty owners for each Class Well.

        24.      The members of the Class are so numerous that joinder            of all   members is

impracticable.

        25.      Defendants have within their possession or control records that identify all persons

to whom they (including affiliated predecessors and those for whom they are legally responsible)

pay or have paid royalties from Class Wells during the Class Period, such that the Class is

ascertainable.

        26.      The questions of fact or law common to Plaintiffs and the Class include, without

limitation, one or more of the following:

                 a.         Whether the Plaintifß and the Class are beneficiaries of the implied
                            Marketable Condition Rule (MCR), which requires Defendants to sever the
                            gas from the ground and to prepare the gas for market at Defendants' sole
                            expense.

                       1.          If so, whether: 1) the       midstream expenses of gathering,
                                   compression, dehydration, treatment, and processing ("Midstream
                                   Expenses" or "GCDTP") are expenses associated with preparing the
                                   gas for market such that none of them should have been deducted
                                   from royalties, even though they were; or 2) whether the market for
                                   gas occurs before GCDTP are incurred such that the only claim is
                                   for excessive deductions of Midstream Expenses.

                      ll           If   not, whether the Class members were party to a lease that
                                   expressly allows deduction of aII GCDTP (alWa"Express Deduction
                                   Lease" or "ED Lease"), such that these Class members have a claim
                                   only for excessive deductions of Midstream Expenses, and     if   so,
                                   whether the Midstream Expenses actually deducted were excessive
                                   in amount.




                                   CLASS ACTION COMPLAINT . 7
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 8 of 27



               b.        Whether Defendants paid royalty to Plaintiffs and members of the Class for
                         all valuable constituents coming from their wells and which inured      to
                         Defendants' benefit either:

                                  through credit toward payment of the Midstream Expenses; or

                    1l            by in-kind contractual consideration to a midstream company (such
                                  as allowing the processor to keep all or a percentage of drip
                                  condensate, Residue Gas, fractionated NGLs, plant fuel, or FL&U).

               c.        Whether Defendants (including any of their affiliates) paid royalty to
                         Plaintiffs and members of the Class based on a starting price below what
                         Defendants or their affiliates received in arm's-length sales transactions.

               d.        Whether class-wide damages can be calculated for Plaintiffs' theories of
                         liability.

       27.     Each Plaintiff is typical of other members of the Class because Defendants pay

royalty to each Plaintiff and other Class members using   a   common method. Defendants pay royalty

based on the net revenue Defendants receive under gas contracts, which terms       royalty owners do

not know or approve.

       28.     Because gas is not in marketable condition at the well, Defendants enter gas

contracts for the GCDTP services necessary         to place the gas and its constituent parts into

marketable condition, so the products can be sold into recognized, active, and competitive

commercial markets.

       29.     Each Plaintiff will fairly and adequately protect the interests of the members of the

Class. Each Plaintiff     is a royalty owner to whom          Defendants pay royalty. Each Plaintiff

understands the duties of a Class representative. Each Plaintiff has retained counsel competent and

experienced in class action and royalty owner litigation.

       30.     This action is properly maintainable as a class action. Common questions of law or

fact exist as to all members of the Class, and those common questions predominate over any

questions solely affecting individual members of such Class. See f124, above. Experts, rather than


                                  CLASS ACTION COMPLAINT - 8
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 9 of 27



individual Class members, will present evidence or testify based on documents in Defendants' or

third parties' possession, custody, or control, to establish Defendants' liability to or damages

sustained by Plaintiffs and members of the Class. Individual members of the Class need not testify

to establish either Defendants' liability or class-wide damages.

       31.     Class action treatment is appropriate in this matter and is superior to the altemative

of numerous individual lawsuits by members of the Class. Class action treatment will allow many

similarly situated individuals to prosecute their common claims in a single forum, simultaneously,

effrciently, and without duplication of time, expense and effort on the part of those individuals,

witnesses, the courts, and/or Defendants. Likewise, class action treatment   will avoid   the possibility

of inconsistent and/or varying results in this matter arising out of the same facts. No difficulties

are likely to be encountered in the management        of this class action that would preclude its

maintenance as a class action and no superior alternative forum exists for the fair and efficient

adjudication of the claims of all Class members.

       32.     Class action treatment    in this matter is further superior to the alternative of
numerous individual lawsuits by all or some members of the Class. Joinder of all Class members

would be either highly impracticable or impossible. And the amounts at stake for individual Class

members, while signif,rcant in the aggregate, would be insuffrcient        to enable them to retain

competent legal counsel to pursue claims individually. In the absence        of a class action in this

matter, Defendants   will likely retain the benefit of their wrongdoing.

                                           THE LEASES

        33.    The lessor owns minerals, including oil and gas; the lessee has the money, labor,

and know-how to extract, condition, and market those minerals. The lease allows the lessee to take

the minerals from the lessor's land. As consideration, the lease splits the value of the gas produced



                               CLASS ACTION COMPLAINT               .9
          Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 10 of 27



from a well between the lessor and the lessee. In earlier leases, the typical split was 1/8th to the

lessor (royalty owner) and 7/8ths to the lessee. But, with the development of new technology and

efficient equipment, the risk of finding oil and gas has diminished over time and the splits have

increased to     3ll6th or even 1i4th of the value to the lessor and I3ll6ths or 3/4th of the value to the

lessee.

          34.      The leases permit Defendants/Lessees to explore for and develop oil and gas wells

on the lands owned by Plaintiffs and the Class Members ("Class Leases").

          35.      As consideration for the right to produce oil and gas from these lands, the Class

Leases obligate Defendants to pay monthly royalty on the products produced from the oil and gas

taken. Plaintiffs' claims in this case concem only gas production, not oil production.

          36.      The obligation to pay royalty on gas is found in the royalty clause of the lease form.

In this case four (4) of six (6) leases provide:

          2nd. To pay Lessor for gas of whatsoever nature or kind (with all of its constituents)
          produced and sold or used off the leased premises, or used in the manufacture of products
          therefrom, three-sixteenth (3/16) of the gross proceeds received for the gas sold, used off
          the premises, or in the manufacture of products therefrom, but in no event more than three-
          sixteenth (3116) of the actual amount received by the Lessee said payments to be made
          monthly.

The   fifth   lease provides:

          2nd. To pay Lessor for gas including casinghead gas, condensate or other gaseous
          substances of whatsoever nature or kind (with all of its constituents) produced and sold or
          used off the leased premises, or used in the manufacture of products therefrom, one-sixth
          (1/6) of the gross proceeds, calculated based on the price received at the point of sale, for
          the gas sold or used off the premises, or in the extraction of gasoline or other products
          therefrom, but in no event more than one-sixth (1/6) of the actual amount received by the
          Lessee, said payments to be made monthly.

And the sixth lease provides:

          2nd. To pay Lessor for gas of whatsoever nature or kind (with all of its constituents)
          produced and sold or used off the leased premises, or used in the manufacture of products



                                  CLASS ACTION COMPLAINT - 10
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 11 of 27



       therefrom, three-sixteenth (3/16)      of the actual amount received by the Lessee said
       payments to be made monthly.

The above emphasis has been added and does not appear in the actual leases.

       37.     None ofthese leases expressly permit the deduction of any amounts from the "gross

proceeds" or the "actual amount received by the Lessee" for products manufactured from the gas

produced from Plaintiffs' wells.

       38.     Other royalty owners in Idaho wells have leases, like those of Plaintiffs, that do not

expressly authorize the deduction of amounts from the royalty Defendants owe, making Plaintifß'

legal claims typical of the Class's claims.

       39. A few royalty owners in Idaho wells have leases that expressly authorize the
deduction of amounts from the royalties that Defendants owe; but they do not expressly authorize

Defendants' use of affiliates to reduce the amount of royalty owed. Plaintiff Peterson has this type

of lease. The lease expressly authorizes lessor's   share of the proceeds   to "bear its proportionate

share of the cost of compressing, dehydrating, and otherwise treating such gas or casinghead gas

to render it marketable or useable and its proportionate share of the cost of gathering           and

transporting such gas and casinghead gas from the mouth of the well to the point of sale." But the

lease nowhere permits Defendants      to reduce royalty by selling the gas produced to affiliated

entities that later sell the gas in arm's length transactions and pocket the difference. Such self-

dealing breaches the implied duty to market which includes both the mutual benefit rule and the

duty to get the best reasonable price recognized in every lease, and which prohibits self-dealing

affiliate sales. Plaintiff Peterson is willing to serve as the class representative for royalty owners

with only this claim.

        40.    None of the Class Leases permit Defendants to recover construction costs or reduce

operational losses from the small royalty fraction; those costs come only from the much larger


                              CLASS ACTION COMPLAINT. 11
          Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 12 of 27



working interest fraction. To the extent Defendants have offset their costs against royalties,

Plaintiffs seek to recover those amounts in this action.

                                  ROYALTY UNDER THE LEASES

          41.    The leases also obligate Defendants to pay royalty for "gas of whatsoever nature or

kind (with all of its constituents) produced and sold or used off the leased premises, or used in the

manufacture of products therefrom."

         42.     Yet, Defendants fail to pay royalty on all of the gas (with all of its constituents)

produced, sold, or used. This failure to pay royalty on all of the gas and its constituents produced,

sold, or used breaches express terms of the lease.

          43.    In their gas contracts, Defendants also allow the gatherers or processors or other

service providers, whether affiliated with Defendants or unaffrliated, to use gas from the wells as

fuel to power equipment on the midstream gathering system and at the processing plant.

          44.    The Class Leases nowhere permit Defendants to give away gas or its constituents.

To the contrary, the Class Leases provide for royalty on the gas ooproduced," which includes all,

not   just some, of the   gas coming out of the Class Wells.

          45.    Defendants pay no royalty to Plaintiffs or the Class on the gas lost, used as fuel gas,

or otherwise given away.

          46.    The leases also obligate Defendants to pay royalty on the "gross proceeds" and

"actual amount received by the Lessee" from the sale of the products manufactured from the gas

taken from Plaintiffs' and the putative Class Members' wells. Yet Defendants calculate royalty

based on the "net" value, meaning the gross value of the products minus the expenses incurred to

transform the gas into those products, which are then sold into established commercial markets for

the particular product.



                                  CLASS ACTION COMPLAINT. 12
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 13 of 27



        47.    Defendants' method for calculating royalty to Plaintiffs and the Class is subject to

uniform accounting procedures.

        48.    Defendants' payment      of royalty on net, rather than gross, value breaches      the

express obligation to pay royalty on the gross proceeds or actual amount received by the Lessee.

        49.    These practices result   in Defendants' keeping more revenue from the sale of gas

products than the fractional amount allowed under the Class Leases, which is why they use these

practices.

   PLACING GAS IN MARI(ETABLE CONDITION: WHO BEARS THE EXPENSE?

        50.    Gas taken from the Class Wells is moved     in small pipelines on the leased premises

to a meter run (where it is measured for volume and a quality sample taken). It then enters gathering

lines that aggregate gas produced from multiple wells. The gas is commingled at the inlet to the

gathering system such that the molecules and constituents cannot be traced back to any one well.

The gas becomes a single commingled gas stream.

        51.    This "raw" or "dirty" gas stream contains various valuable elements and substances

along with worthless and deleterious substances, which must be segregated to achieve marketable

condition. The valuable gas components must be segregated from: (a) the "dirty" gas stream,

(b) the worthless and deleterious components, and (c) each other, to achieve the fungible quality

necessary for trading in a market. The "clean" fungible product is then priced and completely sold

in an established commercial market for that product.

        52.    The initial gas conditioning process involves separating the gas from the other

liquids (oil and water). A diagram showing this process is below:




                              CLASS ACTION COMPLAINT - 13
          Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 14 of 27




                                gas linê



                 mBtsf {ga$}




                                      oil, gas,             claan
                                    and waler                 oil
                                     emulsþn                 lins
                                       !ins
oil, gas, and water
   amuleion line
   (llow line)




      wellhsad                                                      recircrlaling oil
                                                                           lina

                                     saltwatsr line to dkposal                               pufrlp



          53.         The "dirty" gas comes out of the wellhead and flows into the free water knockout

or separator. Being lightest, the gas flows out the top of the separator. Being heaviest, the water

flows out of the bottom of the separator to be disposed of. The oil flows out of the middle of the

separator into the heater treater, where the oil, gas, and water are further separated, with gas again

flowing out the top, water flowing out of the bottom, and the oil flowing into storage tanks on or

near the lease.

          54.         While it is possible to "sell" dirty gas and its valuable constituent parts before it is

"clean" commercial grade or marketable condition, such                       as   to a local inigator, less than2o/o of the

gas   is sold as inigation gas. In those instances, however, the products are priced at commercial

grade so the lessees capture the value ofthe gas products that could have been produced from the

gas used as irrigation gas.




                                     CLASS ACTION COMPLAINT . 14
       Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 15 of 27



       55.        None of the gas from the Class Wells was produced and marketed during the Class

Period to be sold only to local inigators, and none of the Class gas is sold that way, rather it is

marketed under gas contracts.

                                     Gas Contracts for Midstream Services

        56.       To manufacture products from the dirty gas, Defendants enter gas contracts, which

detail the GCDTP services (including TF&S for natural gas liquids) required to transform the dirty

gas into "clean" fungible products. The gas contracts also spell out the consideration Defendants

must pay for those services.

        57.       The gas contracts also specify where, how, and at what price the "clean" fungible

products, like Residue Gas and natural gas liquids ("NGLs") are to be sold. The contracts will

specify an Index pool for the sale of Residue Gas and the OPIS market for the sale of NGLs.

       58.        Plaintiffs are not parties to these contracts, nor are they privy to them. Most of the

contracts are considered proprietary and,by their terms, are confidential among the parties to them.

        59.       The below diagram provides an overview of the midstream services process.




         t
         kn-al



         ffi2
                         O   GÍhryln8 tlnilnlot
                                                                                     o
                                                                                Irltürt'la
                                                                             Plp.lln. lnl.l
                                                                                    t¡t
                                                                              S¡lâ OccE¡




         t
         hndt

                                                                                              ks¡du.   G[




         t
         t.n-aa



                          GCÞt?
                          Gethaing




         tt
                          Comprciriø
                          Dch¡{nrion
                          Iia¡mr
                          !!ering

          Upstream        lllldstre¡m Servlces                                         Downstream


                                     CLASS ACTION COMPLAINT . 15
       Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 16 of 27



Plaintiffs allege Defendants' practice of allowing both monetary and in-kind deductions for

"Midstream Services," i.e. between the gathering line inlet and the interstate pipeline inlet,

breached the leases. To   Plaintiffs' knowledge, Defendants do not take deductions from royalty for

expenses incurred upstream, i.e. before the gathering line inlet.

       60.     As the commingled mixture of "dirty" gas from each well enters the gathering line,

it flows into a meter run where the mixture is measured for both volume (in Mcf) and quality (Btu

content) (combined, "gas measurement,"        in MMBtu). The gas producer or gatherer must
constantly maintain the meter run to record accurate measurements. Companies charge lessees for

gathering the dirty gas, i.e. a gathering expense (G).

        61.    Gathering pipelines, often made of metal, are susceptible to corrosion by water

vapor (and other corrosive gases) in the commingled "dirty" gas stream. Water vapor does not

bum and literally waters down the burning capability of the gas. So, a glycol dehydrator is used to

remove the water vapor. This results in a dehydration expense (D).

       62.     Gas   will not move downstream from the well        unless it is pressurized sufficiently to

overcome the in-line back pressure and friction in the gathering line. So large gas compressors are

installed to move the gas from the gathering line inlet to the processing plant. These compressors

are expensive and require fuel to operate. This results   in a compression      expense (C) and loss     of

volume for gas used as fuel.

       63.     Gas condensate (gas condensed into    liquid   as   it cools and is pressurized, alWa"Drip

Condensate") is collected at points along the gathering lines as a result of cleaning or "pigging the

line" and is captured for fractionation and sale later. Sometimes lessees, like Defendants, pay no

royalty on the revenue generated from the sale of the Drip Condensate.




                               CLASS ACTION COMPLAINT. 16
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 17 of 27



       64.     Finally, gathering lines leak, especially as they age, resulting in lost         and

unaccounted for gas ("L&U"). Lessees, like Defendants, pay no royalty on the volume of L&U.

                                    Natural Gas Processing

       65.     V/hen enough of the dirty gas mixture from multiple wells (and often from multiple

gathering systems) is gathered, the mixture enters the inlet of the processing plant where the

mixture will be transformed into methane and mixed NGLs.

       66.     Lessees, such as Defendants, use gas processing plants that either they or a third

party own.

       67.     In this case, all of the gas from the Class Wells is processed at the Highway 30

Processing Facility owned by Northwest Gas Processing, LLC, 4241 Hwy 30S, New Plymouth,

ID 83655 ("the Plant").

       68.     The Plant removes impurities that remain in the mixture, such as carbon dioxide,

nitrogen, or sulfur, before the mixture can be processed. This incurs a "treatment cost" (T).

       69.     The final cost, processing (P), involves services to transform the gas mixture into

methane gas (also called'oresidue gâs"), NGLs raw make, and in some areas, crude helium.

               a.      Methane must meet        the quality    standards   for   long-haul pipeline

       transmission set by the Federal Energy Regulatory Commission ("FERC") which is called

       "pipeline quality gas."

               b.      The raw make NGLs are used as a feedstock in the petrochemical and oil

       refining industries. They are a more valuable commodity than methane. To separate the

       NGLs from the gaseous mixture, they undergo a "Cryogenic" or cooling process that

       involves temperatures lower than minus 150'F. The NGLs move into a liquids pipeline and

       are processed by a fractionator into their marketable products: ethane; propane; butane;



                              CLASS ACTION COMPLAINT. 17
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 18 of 27



       isobutene, natural gasoline; and pentanes plus. In the gas contracts, this process incurs a

       "T&F" or "fractionation"   fee, even though lessees sometimes give away the NGLs in keep-

       whole agreements as consideration for other services the midstream company provides.

       70.     This total processing system involves expensive equipment and requires fuel to

operate (collectively, the "processing charge" and/or "plant fuel"). Lessees, like Defendants, do

not pay royalty on plant fuel, even though it comes from Class Wells.

       71.     At the tailgate of the processing plant, at least two products emerge: (1) residue gas

(or methane gas); and, (2) NGLs (usually a mixture of NGLs, known as "raw make" or         "Y"   grade).

But none of these products are coÍìmercially marketable at that point.

                            Marketable Condition for the Products

       72.     Methane Gas. Methane gas (or residue gas) is commercial quality (alkla"pipeline

quality") at the tailgate of the processing plant only after it is further pressurized to enter the

transmission line by a booster compressor (the "booster compression" cost).

       73.     NGLs. The raw mixture of NGLs at the tailgate of the processing plant is not

commercially marketable. It must be fractionated into commercially marketable products - ethane,

propane, butane, isobutene, natural gasoline, etc.   In computing royalty for NGLs, Defendants

improperly deduct processing fees and/or other costs (such as transportation and fractionation,

T&F) needed to reach commercially marketable fractionated NGLs.

       74.     Drip Condensate. Drip Condensate is recovered on the gathering lines and at the

inlet to the processing plant and is essentially in marketable condition when collected.

       75.     Other Products.In some areas of the country, but seemingly not Idaho, helium is

produced in commercial quantities and recovered, along with liquehed nitrogen. Other areas of the

country produce sulfur and carbon dioxide in commercial quantities. V/hen such products are



                              CLASS ACTION COMPLAINT . 18
          Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 19 of 27



available   in commercial     quantities, processing and treatment plants recover these valuable

constituents but lessees pay little or nothing to the royalty owners. Royalty owners should be paid

for the gas and all constituents taken from their mineral estate.

         76.     Gas and its constituent parts are marketable products only when they are in the

physical condition to be bought and sold in a commercial marketplace.

         77. All other gas and its valuable constituents,     which includes all Class gas, was sold

at commercial grade for a commercial price, or not sold at all, either used as fuel or given away to

the Midstream Service Provider as an in-kind fee for services.

                                           Sale of Products

          78.    To turn the marketable products into money, the producer sells them (or contracts

to have them sold) in the commercial market place in arm's length transactions. No money

exchanges hands until the residue gas is sold at the Index pool, the fractionated NGLs at the OPIS

market, and any other marketable products at the prices established by their respective commercial

markets. Lessees, like Defendants, attempt to obscure this fact with self-serving language in gas

marketing contracts about title transfer or even by creating a wholly owned affiliate to manufacture

a   fictitious'osale" before the gas reaches commercial quality for sale.

          79.    The "starting price" for gas products is achieved, as it must be, at a commercial

market price.   All of the gas contracts express the commercial market price in one of two ways: (a)

a market   price, called an "Index" price for residue gas and "OPIS" price for fractionated NGLs, or

(b) a "weighted average sales price" or "Vy'ASP" achieved at the same residue Index market or

OPIS market. The difference stems from Defendants' market power to, over time, obtain above

oolndex"
           or "OPIS" price in its arm's length sale. Whichever starting price is used in an arm's




                                CLASS ACTION COMPLAINT . 19
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 20 of 27



length transaction, that price is the highest and best reasonable price for the valuable gas products.

If Other Products    are also produced, they are and must be also priced in a commercial market.

       80.      As previously mentioned, lessees sometimes form afflrliates to handle the gas they

produce and to obtain an economic advantage. But gas contracts between affiliated entities are not

arm's-length sales in a commercial market. Instead, the later arm's-length sale by the affiliate to a

third-party in the commercial market is the true sale that should be used as the starting price for

marketable condition gas products.

                a.       Some lessees contract   with affiliated gathering companies or other affrliated

       gas service providers before the products (residue gas andlor NGLs) are in Marketable

       Condition in an effort to: (1) artificially, and improperly, create what appears to be a market

       where none truly exists so they may justify deducting costs from royalty, or not paying for

       all of the gas or constituent products produced; (2) charge o'marketing fees" to royalty

       owners even though the lessee is already obligated under the lease to prepare the gas for

       market and market the gas and constituent products; and/or (3) pay on the lower

       lessee/affiliate sale price and not the higher affrliate/third party price.

                b.       WASP involves a pool         of   sales transactions   to third   parties (and/or

       affiliates) and combines the prices paid by those third parties (and/or affiliates) to arrive at

        a "weighted average sales price." Lessees can manipulate this process by using lower

        lessee/affiliate sales prices for part of the pool price, rather than all third-party arm's length

        sale prices.

        81.     Fictitious "sales" (alWa sham sales, conditional sales, or paper title transfers) are

created by lessees to pass off a non-commercial market sale as if     it should be the starting point for




                                CLASS ACTION COMPLAINT . 20
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 21 of 27



royalty payments. But none of these efforts comport with economic reality or are in good faith

with respect to royalty owners.

 THE MANY DIF'F'ERENT WAYS                DEF'F],        ANTS UNDERPAY ROYALTY OWNERS

        82.    The extraordinarily large dollars at stake and the one-sided nature of the gas lessor-

lessee relationship are constant temptations        to   lessees   to wrongfully retain gas revenues. All

payment formulas, all affiliate and non-affiliate contractual relationships, and all calculations are

firmly kept in the exclusive control of lessees, and they involve undisclosed accounting and

operational practices. As a result, there are many ways that royalty owners are underpaid on their

royalty interests, and they never know it. The common thread through all of these schemes is that

they are typically buried in the internal lessee accounting systems or royalty-payment formulas.

        83.    Defendants represent the royalty calculation on the form of a monthly check stub        it

sends each royalty owner. The check stub shows each royalty owner's interest and taxes (which

are not in dispute here), and volume, price, deductions, and value, all of which are disputed.

        84.    Defendants underpay royalty to Plaintiffs and other Class Members in one or more

of the following ways:

               a.        Residue Gas. The starting price paid for residue gas should be an arm's

                         length, third party market sales price for residue gas at pipeline quality.

                         Here, however, Defendants use their aff,rliate Northwest Gas Processing,

                         LLC to process the gas. Instead ofpaying on a gross competitive price in an

                         arm's-length transaction, Defendants pay on a net price after directly taking

                         or allowing midstream companies to indirectly take Midstream Services

                         deductions (both monetary fees and in-kind volumetric deductions).




                               CLASS ACTION COMPLAINT - 21
Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 22 of 27



     b.    NGLs. The starting price paid for fractionated NGLs should be an arm's

           length, third party market sales price for ethane, propane, normal butane,

           iso-butane, and pentane plus (a/k/a natural gasoline). Here, however,

           Defendants use their afhliateNorthwest Gas Processing, LLC to process the

           NGLs. Instead of paying royalty on that gross competitive price in an arm's

           length transaction, Defendants pay royalty (i) for only some of the NGLs

           produced (some is lost and unaccounted for in the gathering process, lost in

           plant fuel or compression fuel);   (ii) after deducting   processing fees and

           expenses (perhaps keeping in-kind a Percentage of the Proceeds ("POP")     of

           the fractionated NGLs as payment for the processing services); and, (iii)

           after reducing payment by T&F.

     c     Drip Condensate. Plaintiffs and Class Members' wells produce heavy

           hydrocarbons that condense in the pipeline. Defendants (or a third-party on

           behalf   of   Defendants (gatherers andlor processors)) recover those

           hydrocarbons    for sale. Defendants fail to pay any royalty for that Drip

           Condensate.

     d.    Affiliate Transactions. Defendants entered into             non-arm's-length

           transactions   with their midstream affrliates, the terms of which      were

           designed   to deprive Plaintiffs and the Class Members of their rightful

           royalties, while simultaneously generating unlawful profits for Defendants.

     e.    Monetizing Midstream Service Operations. Defendants' affiliated

           Kingfisher Midstream, LLC was sold for $1.55 Billion.
           https://www.businesswire.com/news/home/20      1   80209005632/en/ARM-



                 CLASS ACTION COMPLAINT - 22
         Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 23 of 27



                        Energy-Holdings-LlC-Announces-Completion-Sale.           Even though royalty

                        owners effectively paid for 3i16ths of the midstream operations, they did

                        not receive their 3/16th of the $1.55 Billion sale proceeds. Defendants also

                        formed Alta Mesa Resources, Inc., which was an amalgamation of Alta

                        Mesa Holdings, LP; Silver Run Acquisition Corp.           II,   and Kingfisher

                        Midstream LLC. The affrliate transactions involved are too convoluted to

                        describe here; however, Plaintiffs put Defendants on notice that affiliate

                        transactions are at issue in this case ifthey have been used to prevent royalty

                        owners from receiving full royalty payments.

         85.    Defendants underpay all other Class Members, from whom Defendants are legally

entitled to deduct post-production Midstream Services Costs, by taking excessive deductions under

Midstream Services Contracts that allow excessive monopoly charges for GCDTP services.

                        ACTUAL, KNOWING AND WILLFUL
                  UNDERPAYMENT OR NON-PAYMENT OF ROYALTIES

         86.    The underpayment and non-payment of royalties are done with Defendants' actual

and   willful knowledge and intent.

         87.    However, Defendants continue to improperly pay royalty.

         88.     In fact, Defendants have resolved the same claims before and are well familiar with

the fact that many other producers have resolved the same claims for hundreds of millions, if not

billions, of dollars or have changed their royalty payment practices to cease improperly deducting

GCDTP from royalty and for not paying royalty the full amount of royalty owed.

         89.     Defendants continue their improper payment practices with actual and willful

knowledge and intent.




                               CLASS ACTION COMPLAINT - 23
        Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 24 of 27



                                COUNT I _ BREACH OF LEASE

        90.     Plaintiffs and the Class incorporate by reference the allegations      in all   other

paragraphs of this Complaint as if fully set forth in this section.

        91.     Plaintiffs and the other Class Members entered into written, fully executed, oil and

gas leases   with Defendants, and those leases include implied covenants requiring Defendants to

prepare the gas and its constituent parts for market at Defendants' sole cost. The leases also place

upon Defendants the obligation to properly account for and pay royalty to royalty owners under

the mutual benefit rule, the best reasonable price, and good faith and fair dealing.

        92. At all material times, Plaintiffs and the Class have performed their terms and
obligations under the leases.

        93.     Defendants conspired to and did breach the leases, including the express terms

and/or implied covenants, by their actions and/or inactions in underpaying royalty or not paying

royalty on all products sold from the gas stream and in using transactions with affiliates in

calculating royalties.

        94.      As a result of Defendants' breaches, Plaintiffs and the Class have been damaged

through underpayment of the actual amounts due for which they are entitled to recover in an

amount to be proven at trial.

                                COUNT   II -   FRAUD BY OMISSION

        95.      Plaintiffs and the Class incorporate by reference the allegations     in all   other

paragraphs of this Complaint as if fully set forth in this section.

        96.      The Defendants intentionally made omissions regarding the price, volume, various

products produced, and deductions to suggest that the price was a third-party commercial price




                                CLASS ACTION COMPLAINT - 24
          Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 25 of 27



without hidden deductions, the volumes \ryere accurately measured without volumetric deductions,

and that deductions would be shown on the check stub when       in fact they were not.

        97.      The Defendants conspired to make omissions regarding the price, volume, various

products produced, and deductions to suggest that the price was a third-party commercial price

without hidden deductions, the volumes were accurately measured without volumetric deductions,

and that deductions would be shown on the check stub when in fact they were not.

        98.      By creating and mailing misleading check stubs to the Class, Defendants have

fraudulently and deceitfully misled the Class into believing that the Class Members had been paid

on the full value of the production from their wells.

          99.    Defendants knew that their representations and omissions on the monthly check

stubs were at least ambiguous and created a false impression of the actual facts to the royalty

owners.

          100.   Defendants were deceitful by suggesting, as a fact, that the volume, price, value

and other statements were as set forth on the monthly check stubs when those statements were not

true. Defendants knew the statements were not true, had no reasonable grounds for believing they

were true, or gave only such information as was likely to mislead for want of the communication

of the non-disclosed facts.

          101.   Defendants acted intentionally or recklessly in disregard of the rights of Plaintiffs

and the Class Members, on a uniform basis, by not properly paying royalty owners, by deceiving

them with check stubs that were misleading, and by failing to correct Defendants' royalty payment

practices.




                               CLASS ACTION COMPLAINT .25
         Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 26 of 27



         102. As a direct   and proximate result   of Defendants' tortious fraudulent   omissions,

Plaintiffs and the Class were underpaid monthly for royalties and are entitled to recover actual

damages in an amount to be proven at trial.

         103. In addition, the money     wrongfully obtained by Defendants as a result of what

should have been paid to Plaintifß and the Class should be held in constructive trust along with

monetary interest for Plaintiff and the Class.

                               COSTS AND ATTORNEYS' FEES

         104.   The Plaintiffs have retained the services of FISHeR RerNnv HuosoN, Suenp LRw

and   Tsp L¡.NlpR Lnw FInv and should be awarded attorneys' fees and costs against Defendants

pursuant to I.C. $12-120.

                                 DEMAND FOR JURY TRIAL

         105. Plaintiffs demand trial by jury.




                              CLASS ACTION COMPLAINT - 26
Case 1:19-cv-00212-REB Document 1-3 Filed 06/12/19 Page 27 of 27



                              PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for an Order and Judgment against Defendants as follows:

   a.     The Court determine that this action may be maintained as a class action and

          reasonable notice of this action   will   be given to members of the Class;

   b.     The Court appoint Plaintiffs as the class representatives, and Plaintiffs' Counsel

          as class counsel;

   c.     The Court award Plaintiffs and the Class damages for actual damages for breach

          of lease, fraud by omission and interest as set prescribed by I. C. 528-22-104;

   d.     The Court grant Plaintiffs and the Class their costs of prosecuting this action

          together with reasonable attorneys' fees;

   e.     The Court grant such other relief as this Court may deem just, equitable and

          proper.




DATED this (        day of   March2}l9.

                                               Respectfully Submitted,




                                                     UNSEL FOR PLAINTIFF




                      CLASS ACTION COMPLAINT - 27
